Citation Nr: 1012375	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran's DD Form 214 shows that he had active duty Army 
service from October 1961 to August 1962.  He also served in 
the Florida Army National Guard from July 1955 to July 1963, 
with various periods as active duty training (ACDUTRA) and 
inactive duty training (INACDUTRA) during that time.     

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the Veteran's claim for 
service connection for bilateral hearing loss.  

In August 2008, the Veteran directly submitted to the Board 
additional evidence regarding his claim for service 
connection for bilateral hearing loss.  The agency of 
original jurisdiction (AOJ) has not considered this 
evidence; however, the Veteran has signed a waiver of 
initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) 
(2009).  Thus, there is no requirement for a remand to the 
AOJ for initial consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing 
loss.

2.  There is no competent evidence that relates the 
Veteran's current bilateral hearing loss to his period of 
active service.




CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the AOJ to the Veteran dated in December 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claim for 
bilateral hearing loss; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Thus, the Veteran has received all required notice 
in this case, such that there is no error in the content of 
his VCAA notice.

With regards to the timing of his VCAA notice, the Board 
sees the AOJ did not provide the Veteran all necessary VCAA 
notice prior to initially adjudicating his claim in July 
2005, the preferred sequence.  But in Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending 
additional VCAA notice letters by readjudicating the case by 
way of the April 2008 SSOC.  Therefore, since the VA cured 
the timing error and because the Veteran did not challenge 
the sufficiency of the notice, the Board finds that the VA 
has complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the 
latter readjudication.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, 
the Veteran has not established prejudicial error in the 
timing of his VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist 
the Veteran in finding evidence to support his claim.  See 
38 U.S.C.A. § 5103A (West 2002).  The AOJ has secured 
Florida National Guard service treatment records (STRs) and 
service personnel records (SPRs), VA medical treatment 
records, and a VA medical examination.  The Veteran has 
submitted personal statements, "buddy" statements, and 
service personnel records (SPRs).  

The Board notes that the Veteran submitted statements dated 
in December 2004 and August 2005 indicating the existence of 
relevant private treatment records relating to the Veteran's 
hearing loss.  The VA is generally required to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(a).  However, a claimant is required to provide 
enough information to identify and locate the existing 
records, including the person, company, agency, or other 
custodian holding the records, and the approximate time 
frame covered by the records.  38 C.F.R. § 3.159(c)(1)(ii).  
The duty to assist is not a one-way street; a claimant 
cannot remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the Veteran, not a duty to prove his claim while the 
Veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In this case, the Veteran has not 
provided the necessary information for VA to identify the 
location of the private medical records.  Thus, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.

The Board notes that the AOJ has been unable to obtain any 
STRs and SPRs from his active duty US Army service.  See the 
National Personnel Records Center (NPRC) response dated in 
December 2004.  In this regard, the VA is generally required 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a).  The VA is required to obtain the Veteran's STRs 
or other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When the VA 
attempts to obtain records from a Federal department or 
agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(3).  The NPRC was not able to identify any records based on 
the Veteran's name, service number, and period of service.  
As such, the Board concludes that further pursuit of such 
records would be futile.

Furthermore, the AOJ has not been able to obtain records 
regarding the specific dates of his ACDUTRA and INACDUTRA 
service in the Florida National Guard, particularly from his 
service as a "Gun Pointer" in an Artillery unit during his 
first period of National Guard service from July 1955 to 
July 1958, which the Veteran alleges as causing him acoustic 
trauma and therefore his current hearing loss.  See the 
Veteran's August 2005 statement.  The Board notes the 
increased duty to the Veteran when service records may be 
missing.  See O'Hare v. Derwinski, 1 Vet App. 365, 367 
(1991).  However, the absence of such records from the 
Veteran's file does no harm to the Veteran's claim because 
the VA medical examiner of April 2008 and the Board both 
accept that the Veteran experienced in-service acoustic 
trauma during ACDUTRA service, and have taken such injury 
into account.  As such, the Board finds no basis for further 
pursuit of additional SPRs regarding specific dates of 
ACDUTRA and INACDUTRA service as the event they would serve 
to prove has been accepted as fact by the Board and the 
April 2008 VA medical examiner.  See 38 C.F.R. § 3.159(c)(2) 
and (3).

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 
1131 (peacetime service), 1153 (aggravation).  Certain 
chronic diseases, including organic diseases of the nervous 
system such as sensorineural hearing loss, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 
16 Vet. App. 110, 111 (2002).  

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line 
of duty.  ACDUTRA is, generally, full-time duty in the Armed 
Forces performed by reserves for training purposes. 
38 C.F.R. § 3.6(c)(1).

VA law provides that active military, naval, or air service 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Active service also includes a period of inactive duty 
training during which an individual was disabled or dies 
from an acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident.  38 U.S.C.A. § 101(24).  Service 
connection for a person on inactive duty for training is 
permitted only for injuries, not diseases, incurred or 
aggravated in line of duty.  See Brooks v. Brown, 5 Vet. 
App. 484, 485 (1993).  The VA General Counsel has held that 
it was the intention of Congress when it defined active 
service in 38 U.S.C.A. § 101(24) to exclude inactive duty 
training during which a member was disabled or died due to 
non- traumatic incurrence or aggravation of a disease 
process.  VAOPGCPREC 86-90.  The Court has held that VA 
service connection compensation presumptions do not apply to 
ACDUTRA or INACDUTRA service.  Biggins, 1 Vet. App. at 477- 
78.

In the absence of proof of a current disability, there can 
be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran 
can establish continuity of symptomatology in cases where 
the Veteran cannot fully establish the in-service and/or 
nexus elements of service connection discussed above.  
38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  To establish continuity of symptomatology, the 
Court held a Veteran must show "(1) that a condition was 
'noted' during service, (2) with evidence of post-service 
continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and 
the post-service symptomatology."  Barr, 21 Vet. App. at 
307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence 
supports a finding of in-service incurrence sufficient to 
establish service connection.  Barr, 21 Vet. App. at 310.  
Although the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing 
loss as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to acoustic 
trauma during his ACDUTRA service in the Florida National 
Guard in artillery unit prior to being changed to a 
transportation military occupational specialty (MOS).  See 
the Veteran's May 2006 substantive appeal (VA Form 9). 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicate some degree 
of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  According to VA standards, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Considering this, the most recent 
examination of record to measure the Veteran's hearing in 
regards to the standards provided in 38 C.F.R. 
§ 3.385 is the April 2008 VA audiology examination, which 
revealed the following bilateral hearing loss according to 
the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
30
30
35
45
LEFT
45
35
30
40
65

With multiple auditory thresholds at frequencies above 40 
decibels for both the right and left ears, the Board 
observes that the Veteran clearly currently shows bilateral 
hearing loss as that is defined by 38 C.F.R. § 3.385.  
Furthermore, the AOJ has obtained a May 2006 VA medical 
treatment record which indicates that the Veteran 
experiences hearing loss.  Although the findings are 
presented in the form of a graphic representation, this 
record also indicates that the Veteran currently experiences 
hearing loss in accordance with 38 C.F.R. § 3.385.

The second requirement for any service-connected disability 
is of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  The Veteran alleges that he was exposed to acoustic 
trauma during his ACDUTRA service in the Florida National 
Guard in artillery prior to being changed to a 
transportation military occupational specialty (MOS).  See 
the Veteran's VA Form 9, and December 2006 statement.  The 
Veteran has indicated that he worked with 50 caliber machine 
guns at close proximity without hearing protection.  See the 
Veteran's November 2004 claim, August 2009 notice of 
disagreement (NOD), VA Form 9, and statements of December 
2004, August 2005, and May 2007.  The Veteran is competent 
to testify as to experiencing acoustic trauma during his 
ACDUTRA service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also 38 C.F.R. § 3.159(a)(2).  The Veteran's 
military occupational specialty as a "Gun Pointer," in an 
Artillery unit is also confirmed in his NGB Form 22 
regarding his service from July 1955 to July 1958.  
Furthermore, the Veteran has submitted "buddy" statements 
from C.E., B.J., and J.D., which also corroborate the 
Veteran's statements about performing artillery drills 
without hearing protection during their ACDUTRA Florida 
National Guard service.  

Although there is no record of bilateral hearing loss in 
service, the Board notes that for service connection, it is 
not required that a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 be demonstrated during service, 
although a hearing loss disability by the standards of 38 
C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  Id.  The Court subsequently held that service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant 
noise exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

As such, taking into account the Veteran's MOS during the 
period from July 1955 to July 1958, and the "buddy" 
statements provided by the Veteran's service compatriots, 
the Board concludes that the Veteran did experience acoustic 
trauma during his periods of ACDUTRA service in the Florida 
National Guard from July 1955 to July 1958.

However, despite the evidence that the Veteran experienced 
acoustic trauma in service, there is no competent evidence 
of a connection between the Veteran's service and his 
current hearing loss as is required by Shedden, 381 F.3d at 
1167; Hensley, 5 Vet. App. at 159.  There is no competent 
medical evidence or opinion in the record that relates the 
Veteran's current hearing loss to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In fact, the 
competent medical evidence of record weighs against such a 
conclusion.  The AOJ provided a VA audiological examination 
in April 2008.  The examiner reviewed the Veteran's case 
file and STRs, and noted that the Veteran's examination of 
October 1961 showed the Veteran's hearing within normal 
limits for VA purposes.  The VA medical examiner also noted 
the Veteran's exposure to acoustic trauma both "as a light 
vehicle driver," and while working as a "gun pointer in 
field artillery while in the Army National Guard," and in 
particular noted that most of the Veteran's noise exposure  
took place for the two weeks of ACDUTRA service over three 
consecutive summers.  The examiner also noted that the 
Veteran had a history of "occasional hunting," and that 
"[h]earing protection was not worn during this activity."  
The VA examiner concluded that "[b]ased on the service 
treatment record showing normal hearing for VA purposes 
through 1961, the length of military service, and the 
configuration of the hearing loss, it is my opinion that 
this [V]eteran's current bilateral hearing impairment is 
less likely as not the result of acoustic trauma incurred 
during military service."

The VA medical examination was thorough, based on an 
examination of the Veteran, and is supported by the evidence 
of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (the articulated reasoning enables the Board to 
conclude that a medical expert has applied valid medical 
analysis to the significant facts of the particular case in 
order to reach the conclusion submitted in the medical 
opinion).  A medical opinion must support its conclusion 
with an analysis the Board can consider and weigh against 
other evidence in the record.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).  

The Veteran has indicated his belief that his hearing loss 
is due to his in-service acoustic trauma.  See the Veteran's 
November 2004 claim, August 2009 NOD, VA Form 9, and 
statements of December 2004, August 2005, and May 2007.  
There is no evidence presented that the Veteran has the 
requisite training or experience necessary to render him 
competent to make such a determination.  See Layno, at 469; 
38 C.F.R. § 3.159(a)(1).  Therefore the Board concludes that 
his statement is not competent evidence of a connection 
between the Veteran's hearing loss and his service.  As the 
competent medical evidence of record indicates that the 
Veteran's current hearing loss is not due to his in-service 
acoustic trauma, service connection cannot be granted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was present in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  A demonstration of continuity of symptomatology is 
an alternative method of demonstrating the second and third 
elements of service connection discussed above.  Savage, 10 
Vet. App. at 495-496.  The statement by B.J. indicates that 
he noticed that the Veteran's hearing was bad, at some point 
during their association.  Even presuming that this is 
intended to indicate that B.J. believes the Veteran began 
manifested hearing loss during service, there is no medical 
evidence to indicate that the Veteran's bilateral hearing 
loss began in service and continued to the present.  In 
fact, the first medical evidence of hearing loss after 
service is from the May 2006 VA medical treatment record, 
over 40 years after the Veteran had been discharged from 
active Army service, and over 40 years after his discharge 
from the Army National Guard.  The Federal Circuit Court has 
held that an extensive lapse of time between the alleged 
events in service and the initial manifestation of the 
subsequently reported symptoms and/or treatment is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
lack of complaints of hearing loss in the Veteran's medical 
records until over 40 years after discharge, outweigh the 
subjective assertion of B.J. which indicates that the 
Veteran appeared to be experiencing hearing loss during his 
Florida National Guard service or within one year of his 
release from active service.

With all of the evidence presented by the record taken into 
account, the Board concludes that the record does not 
establish the required continuity of symptomatology 
necessary to establish service connection for hearing loss.  
Simply put, the lay contention of B.J. regarding the 
Veteran's continuity of symptomatology is outweighed by the 
available evidence.  See Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  

It follows that there is no basis to award service 
connection for bilateral hearing loss based on chronicity in 
service or continuous symptoms from the period of the 
Veteran's service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.  Likewise, since there is no objective 
indication of a bilateral hearing loss within one year after 
his discharge from active Army service, the Veteran is not 
entitled to application of the presumptive provisions.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the 
Veteran, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss, with no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


